

116 HR 6517 IH: Stockpile Inventory Modernization Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6517IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mrs. Brooks of Indiana (for herself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the transfer to any Federal department or agency, on a reimbursable basis, any drugs, vaccines and other biological products, medical devices, and other supplies in the Strategic National Stockpile, and for other purposes.1.Short titleThis Act may be cited as the Stockpile Inventory Modernization Act of 2020. 2.Reimbursable transfers from Strategic National StockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following: (6)Transfers and reimbursements(A)In generalWithout regard to chapter 5 of title 40, United States Code, the Secretary may transfer to any Federal department or agency, on a reimbursable basis, any drugs, vaccines and other biological products, medical devices, and other supplies in the stockpile if—(i)the transferred supplies are less than six months from expiry;(ii)the stockpile is able to replenish the supplies, as appropriate; and(iii)the Secretary decides the transfer is in the best interest of the United States Government.(B)Use of reimbursementReimbursement derived from the transfer of supplies pursuant to subparagraph (A) may be used by the Secretary, without further appropriation and without fiscal year limitation, to carry out this section.(C)ReportNot later than September 30, 2022, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on each transfer made under this paragraph and the amount received by the Secretary in exchange for that transfer.(D)SunsetThe authority to make transfers under this paragraph shall cease to be effective on September 30, 2023. .